                          Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 1 of 8

 AO 98A    (Rev. 11/07) Appearance and Compliance Bond



                                   UNTTED STATES DISTRICT COURT
                      WESTERN                                  District                            TEXAS.              -'
                                                                                                                                   I   I

          UNITED STATES OF AMERICA
                            V.
                                                                          APPEARANCF AN]) COMPLIANCE BOND?.
                   MI JUNG COOK


                        Defendant
                                                                          Case Number:      EP:20-CR-2061-DB

       Non-surety: I, the undersigned defendant acknowledge that I and my...
        Surety: We, the undersigned, jointly and severally acknowledge that we and our...
personal representatives, jointly and severally, are bound to pay to the United States of America the sum.of
$ 10,000.00                                , and there has been deposited in the Registry of the Court the sum of

$ 1,000.00 (10% cash deposit)                     in cash or                                                  (describe other security).


          The conditions of this bond are that the defendant,                               Ml JUNG COOK
                                                                                                   Name
is to (1) appear before this court and at such other places as the defendant may be required to appear, in accordance with any
and all orders and directions relating to the defendant's appearance in this case, including appearance for violation of a condition
of defendant's release as may be ordered or notified by this court or any other United States District Court to which the defendant
may be held to answer or the cause transferred; (2) comply with all conditions of release imposed by the court, and (3) abide by
any judgment entered in such matter by surrendering to serve any sentence imposed and obeying any order or direction in
connection with such judgment. SEE CONDITIONS LISTED IN RELEASE ORDER.

        It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review), which shall
continue until such time as the undersigned are exonerated.

          if the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions ofthis bond,
then this bond is to be void, but if the defendant falls to obey or perform any of these conditions, payment of the amount of this
bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared by any United States
District Court having cognizance of the above entitled matter at the time of such breach and if the bond is forfeited and if the
forfeiture is not set aside or remitted, judgment may be entered upon motion in such United States District Court against each
debtor jointly and severally for the amount above stated, together with interest and costs, and execution may be issued and
payment secured as provided by the Federal Rules of Criminal Procedure and any other laws of the United States.

          This bond is si         on         October 8, 2020             at                     El Paso, Texas
                                                     Date                                             Place


Defendant                                                      Address
              MI JUNG COOK                                  Telephone:                   (Chin Lee, mother)
Surety

          Signed and acknowledged before me on                            October 8, 2020
                                                                               Date


                                                                                    scSignature of Judge! Clerk! Pretrial Officer

                  LEON SCHYDLOWER, U. S. MAGiSTRATE JUDGE
               Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 2 of 8




                                                  1
                          IN THE UNETED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DiVISION

UNITED STATES OF AMERICA                               )
                                                       )

v.                                                     )       No.: EP:20-CR-2061-DB
                                                       )

MI JUNG COOK                                           )

                                        RELEASE ORDER

        The Defendant appeared before the undersigned for a Detention Hearing on October 7,
                                                                                          set.
2020, and pursuant to an agreement by the parties, conditions of Defendant's release were

Accordingly, the Court orders that the Defendant shall be released upon the following conditions:

        1.      Defendant shall file an appearance and compliance bond in the amount of

$10,000.00 which shall be secured by a $1,000.00 cash deposit into the registry of
                                                                                   the Court and

shall further be secured by the assets and signature of Defendant. The signature
                                                                                 of Defendant

                                                                                 the bond,
constitutes his agreement to forfeit money and/or property in the face amount of

 including but not limited to the cash deposit, in the event Defendant fails to abide by any conditions

 of release set herein.

         2.      Defendant shall report to the Pretrial Services Office as directed.

         3.      Defendant shall not commit a federal, state, or local crime during the pendency of

 this cause.

         4.      Defendant shall reside and comply with residential requirements or restrictions at
                                                                                          ,   (Chin Lee,

                                                                                    to
 mother), and AT NO OTHER PLACE during the pendency of this cause unless permission

 relocate is first obtained from the supervising Pretrial Services Office.   Defendant shall not depart
              Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 3 of 8




                                                 2
El Paso County, Texas, unless, prior to departure permission has been granted by the supervising

Pretrial Services Office.

        5.     Defendant shall remain under supervision of the Pretrial Services Office during the

pendency of this cause. The Pretrial Services Office has authority to grant or deny any requests

by Defendant for temporary travel outside El Paso County, Texas. Defendant shall not travel to

Mexico or any other foreign country, and no permission for such travel will be granted.

        6.     Defendant shall appear at all proceedings as required and shall surrender, as

directed, for service of any sentence imposed. IT IS THE DEFENDANT'S RESPONSIBILITY

TO STAY IN CONTACT WITH HER ATTORNEY AND THE SUPERVISING

PRETRIAL SERVICES OFFICER IN ORDER TO BE ADVISED OF ALL COURT

SETTINGS.

        7.      Defendant shall avoid any and all association or contact, either directly or

indirectly, telephonically, verbally, through written or typed material or through any third party,

with any potential witness(es) who may testify regarding the crime with which Defendant is

charged andlor with any codefendant(s).

        8.      Defendant shall avoid any and all association or contact, either directly or

indirectly, telephonically, verbally, through written or typed material or through any third party,

with any victim(s) of the crime with which Defendant is charged or any of the victim's immediate

family members.

        9.      Defendant shall surrender any passport and/or travel authorization documents, to

the U.S. Pretrial Services Office, and shall not obtain any further passport or travel documents,

 without the prior approval of the Pretrial Services Office.
                     Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 4 of 8




                                                       3
           10.        Defendant shall not possess, or otherwise have custody or control of a firearm,

destructive device, or other dangerous weapon.

           11.        Defendant shall obtain and maintain gainful employment under the direction of the

Pretrial Services Office.

           12.        Defendant shall not participate in gambling activities.

           13.        Defendant shall not use any narcotic drug or other controlled substance, as defmed

in   §   102   of the Controlled Substances Act (21 U.S.C. § 802), unless, prior to use, Defendant has

obtained a prescription from a licensed medical practitioner. Defendant shall submit urine

samples for testing as directed by the Pretrial Services Office.

           14.        Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any

fashion, with the efficiency and accuracy of any prohibited substance testing which is required as

a condition of release.

           15.        Defendant shall submit and participate in any and all to substance abuse treatment,

which will include evaluation and testing, as well as education, in-patient treatment, and/or

participation in support groups (such as AA/NA), as directed by the Pretrial Services Office.

           16.        Defendant shall submit to any method of testing required by the Pretrial Services

Office for determining whether Defendant is using a prohibited substance, including but not

limited to, urine testing, wearing of a sweat patch, remote alcohol testing or any other form of

screening or testing.

           17.        Defendant shall refrain from the use of alcohol.

               18.     Defendant shall undergo medical or psychiatric treatment and/or remain in an

institution, as directed by Pretrial Services.
              Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 5 of 8




                                                 4
        19.    Report as soon as possible, to the supervising officer any contact with any law

enforcement personnel, including, but not limited to, any arrest, questioning, or traffic stop.
              Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 6 of 8




                                                    5
                        PENALTIES AND CONSEQUENCES
                   FOR FAILURE TO APPEAR AT A PROCEEDING,
               FAILURE TO SURRENDER FOR SERVICE OF SENTENCE,
                 OR VIOLATIONS OF ANY CONDITION OF RELEASE

                               I. Loss of Property and/or Money

        Defendant is advised that if she fails to appear before any court as required, the court may

forfeit any property or money given or pledged as security for Defendant's bond and the court may

enter judgment against Defendant and her sureties in the full amount of Defendant's appearance

bond.

                                II. Prosecution for Bond Jumping

        Defendant is advised that if she fails to appear before any court as required or fails to

surrender for service of any sentence, Defendant may be charged with the crime of "bond

jumping," as set out in 18 U.S.C. §3 146. This crime is punishable by a term of imprisonment of

up to ten years and a fme of up to $25,000.00, depending in part on the crime with which Defendant

is now charged. A term of imprisonment for bond jumping will be consecutive to any term of

imprisonment imposed for the crime with which Defendant is now charged.

                               Ill. Warrant for Defendant's Arrest,
                       Order of Detention and Prosecution for Contempt

        Defendant is advised that if she violates       y condition of release, including but not limited

to failing to appear as required, any one or more of the following may occur:

1.      The court may issue a warrant for Defendant's arrest.

2.      The court, after a hearing, may revoke Defendant's bond and order that Defendant be held

in custody.

3.      Defendant may be prosecuted and punished for contempt under 18 U.S.C. §401.
             Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 7 of 8




                          PENALTIES FOR COMMITTING
                      CRIMES DURING THE PERIOD OF RELEASE

       Defendant is advised that if she is convicted for an offense which was committed during

her release, the court is required to impose the following sentence consecutive         any sentence

Defendant may receive for commission of the offense committed during release:

       1.      If the offense committed during Defendant's release is a felony, a term of

       imprisonment of not more than ten years,

       2.      If the offense committed during Defendant's release is a misdemeanor, a
       term of imprisonment of not more than one year.

                              PROSECUTION FOR VIOLATING
                                 §1503, 1510, 1512, and 1513

       Defendant is advised that it is a crime, punishable by up to five years in prison and a

$5,000.00 fme, to try to intimidate or influence any juror or officer of the court, to try to influence

or obstruct the due administration ofjustice, or to try to obstruct the communication of information

regarding a crime.

        Defendant is further advised that it is a crime, punishable by up to ten years in prison and

a $250,000.00 fine, to try to influence, or to retaliate against, a witness, victim or informant.
             Case 3:20-cr-02061-FM Document 19 Filed 10/08/20 Page 8 of 8




                                               7
                             ACKNOWLEDGMENT OF DEFENDANT

        I acknowledge that I am the Defendant in the above-captioned case and that I am aware of

the above conditions of my release., I promise to obey all conditions of release, to appear as

directed, and to surrender for service of any sentence imposed. I am aware of the penalties and

sanctions set forth above.




MI JUNG CO5K
                 CAddress:
Defendant                                   Telephone:



                   DIRECTIONS TO THE IThTITED STATES MARSHAL

        Defendant is ORDERED released after processing.


Date:    October 8. 2020



                                                    LEON SCHYDLOWER
                                                    UNITED STATES MAGISTRATE JUDGE
